PER CURIAM.
In these consolidated proceedings, Jasper Harrison seeks prohibition relief with *694respect to two pending proceedings in the circuit court, alleging that the trial judge failed to rule on his motions for disqualification within the 30-day period established by Florida Rule of Judicial Administration 2.330(j). We expedited our consideration of these cases, and determining that the petitions established a prima facie basis for relief, issued orders to show cause in each. However, respondents have failed to file timely responses addressing petitioner’s claim. Accordingly, the petitions for writ of prohibition are granted, and on remand, a new judge shall be assigned to these proceedings. See Gore v. State, 939 So.2d 261 (Fla. 1st DCA 2006). To the extent the petition in case number 1D07-0044 also alleges that the trial judge departed from the essential requirements of law by denying petitioner his right to a jury trial in the proceedings at issue in that cause, we deny relief without prejudice to petitioner’s right to raise this issue with the successor judge.
BARFIELD, KAHN, and PADOVANO, JJ., concur.